Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July 12, 2010
by and between CKE RESTAURANTS, INC., a Delaware corporation (the “Company”),
and THEODORE ABAJIAN (the “Employee”).
 
RECITALS:
 
A. The Company and Employee heretofore entered into an Employment Agreement
dated as of January 2004, and amended on December 6, 2005, October 12, 2006,
December 16, 2008 and January 28, 2010 (collectively, the “Prior Employment
Agreement”).
 
B. Pursuant to the Agreement and Plan of Merger, dated April 18, 2010, among the
Company, Columbia Lake Acquisition Holdings, Inc. (“Parent”), and Columbia Lake
Acquisition Corp. (the “Merger Agreement”), the Company, as of the date hereof
(the “Effective Date”), becomes a wholly-owned subsidiary of Parent, which is in
turn a wholly-owned subsidiary of Apollo CKE Holdings, L.P. (“Holdings LP”),
which in turn is indirectly majority-owned by investment funds controlled by
Apollo Management VII, L.P. (Apollo Management VII, L.P. and the investment
funds it controls are hereinafter referred to as “Apollo”).
 
C. Immediately prior to the Effective Date, the Employee owned a significant
number of shares of common stock of the Company and other stock-based rights,
and as a result of the closing of the transactions contemplated by the Merger
Agreement, the Employee has or shall receive substantial consideration in
exchange for such shares and rights.
 
D. The Company and the Employee desire to supersede the Prior Employment
Agreement in its entirety with this Agreement, all effective as of the Effective
Date.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
 
1. Employment and Duties.  Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive and
managerial capacity as Chief Financial Officer of the Company, and the Employee
accepts such employment and agrees to perform such reasonable responsibilities
and duties commensurate with the aforesaid positions as directed by the
Company’s Chief Executive Officer or as set forth in the Articles of
Incorporation and the Bylaws of the Company.
 
2.           Term.  The Employee’s term of employment with the Company under
this Agreement shall commence on the Effective Date and extend until the fourth
anniversary thereof (the “Term”), provided that the Term shall automatically be
extended for successive one year periods thereafter, unless at least six months
prior to the commencement of any such one year period, either party provides
written notice to the other (a “Notice of Non-Renewal”) that the Term shall not
be so extended.  The Term shall end prior to the scheduled expiration thereof
pursuant to the preceding sentence if the Employee’s employment is terminated
pursuant to Section 10.
 
3.           Salary.  During the Term, the Company shall pay the Employee a
minimum base annual salary of $500,000.  The Compensation Committee of the
Company’s Board of Directors (the “Board”) may, from time to time after the
Effective Date, increase such salary in its sole discretion.


4.           Bonuses.


 
(a)
With respect to each fiscal year of the Company that ends during the Term, the
Employee shall be eligible to receive from the Company an annual performance
bonus (the “Annual Bonus”).  The Compensation Committee, after consultation with
Employee, shall, prior to the commencement of each such fiscal year, agree upon
a reasonable target (“Target”) for such fiscal year for the Company’s (i)
comparable same store sales, (ii) earnings before interest, taxes, depreciation
and amortization (“EBITDA”), and (iii) free cash flow (collectively the
“Metrics” and individually a “Metric”).  The Compensation Committee shall then
assign a weighting to each of the Metrics based on the importance it attributes
to each Metric by allocating a percentage to each Metric (the “Metric
Percentage”) such that the sum of all three Metric Percentages equals
100%.  Employee shall then earn an Annual Bonus for each such fiscal year equal
to the sum of the bonus earned for each Metric, determined as follows:

 
 
                           (i)      If the Company achieves below 80% of the
Target for any Metric, no bonus shall be earned with respect to such Metric.

 
 
                           (ii)     If the Company achieves 80% of the Target
for any Metric, Employee shall earn a bonus equal to 50% of his minimum base
annual salary in effect on the last day of such fiscal year (the "Current Base")
multiplied by the Metric Percentage for that Metric.

 
 
                           (iii)    If the Company achieves greater than 80%,
but less than 100%, of the Target for any Metric, Employee’s bonus for such
Metric shall be determined by taking the Current Base multiplied by the
percentage determined as follows:

 
 
50% + [(% points achieved in excess of 80%1/20) x 50%]

 
 
This amount shall then be multiplied by the Metric Percentage for that Metric to
determine the amount the Employee earned for that Metric.

 
 
                           (iv)     If the Company achieves 100% of the Target
for any Metric, the Employee shall earn a bonus equal to 100% of Current Base
multiplied by the Metric Percentage for that Metric.

 
 
                           (v)      If the Company achieves greater than 100%,
but less than 120%, of the Target for any Metric, Employee’s bonus for such
Metric shall be determined by taking the Current Base multiplied by the
percentage determined as follows:

 
 
100% + [(% points achieved in excess of 100%2/20) x 100%]

 
 
This amount shall then be multiplied by the Metric Percentage for that Metric to
determine the amount the Employee earned for that Metric.

 
(vi)
If the Company achieves 120% or greater of Target for any Metric, Employee shall
receive a bonus equal to 200% of Current Base multiplied by the Metric
Percentage for that Metric.

 
 
Targets for the fiscal year in which the Effective Date occurs will be
determined based on the budget presented by management as attached as Exhibit
A.  Achievement levels for each Metric for a fiscal year shall be determined by
the Compensation Committee based on the audited financial statement for such
year, subject to such adjustments to reflect unusual, nonrecurring or
extraordinary events as the Board shall deem equitable and appropriate, after
consultation with the Chief Executive Officer of the Company, and subject to the
approval of the Compensation Committee of the Board of Directors of Parent.  Any
Annual Bonus earned for a fiscal year shall be payable in full as soon as
reasonably practicable following the determination thereof, but in no event
later than March 15th of the calendar year following the calendar year in which
such fiscal year ends, and in accordance with the Company’s normal payroll
practices and procedures.  Any Annual Bonus (or portion thereof) payable under
this Section 4(a) shall not be earned and payable unless the Employee is
employed by the Company on the last day of the period to which such Annual Bonus
relates.



(b)
The Employee shall be entitled to three special retention bonuses each in the
amount of $313,750 payable on October 1, 2011, October 1, 2012 and October 1,
2013 respectively (each a “Special Retention Installment”), provided that any
unpaid Special Retention Installment will be paid immediately upon a Change of
Control.   Notwithstanding the foregoing, except as provided in Section 10(b),
upon and following the Employee’s termination of employment for any reason, no
further Special Retention Installments will be payable under this Section
4(b).  For purposes of this Agreement, a Change of Control shall have the same
meaning as the definition of “Change of Control” set forth in the Partnership
Agreement.

 
 
5.
Equity Investment; Equity Award.

 
(a)
No later than 12:00 p.m. Pacific Time on July 16, 2010 (the “Purchase
Deadline”), the Employee agrees to purchase from Holdings LP, Class A Units (as
defined in the Partnership Agreement) for aggregate cash consideration of
$2,200,000 (the “Purchase Price”) at a price per unit equal to the same price
per Class A Unit paid by Apollo for Class A Units on the Effective Date (the
“Unit Purchase”).  The Unit Purchase shall otherwise be on the terms set forth
in a separate Subscription Agreement entered into by and between Holdings LP and
the Employee in the form attached hereto as Exhibit B, and the Class A Units
shall be subject to the terms set forth in the Holdings LP Amended and Restated
Limited Partnership Agreement in the form attached hereto as Exhibit C (the
“Partnership Agreement”).   The Purchase Price shall be paid in accordance with
the terms of that certain letter agreement on the matter of “Payment for
Purchased Units”, dated the Effective Date, among Employee, Holdings LP, the
Company and Parent.  In connection with, and simultaneously with, the Unit
Purchase, Employee shall execute and deliver the Partnership Agreement as a
Management Limited Partner (as defined in the Partnership Agreement).

 
(b)
Upon consummation of the Unit Purchase, Holdings LP shall award the Employee
663,604 Class B Units (as defined in the Partnership Agreement).  The Class B
Units shall be subject to the terms set forth in the Partnership Agreement, and
for purposes of Section 3.8.2 thereof, the Effective Date shall be treated as
the date of grant.

 
6.           Other Compensation and Fringe Benefits.   In addition to any
executive bonus, pension, deferred compensation and stock option grants which
the Company may from time to time make available to the Employee upon mutual
agreement, the Employee shall be entitled to the following during the Term:
 
(a) The standard Company benefits enjoyed by the Company’s other top executives;
 
(b)           Payment by the Company of the Employee’s initiation and membership
dues in a social and/or recreational club as deemed necessary and appropriate by
the Employee (and pre-approved by the Compensation Committee at its discretion)
to maintain various business relationships on behalf of the Company; provided,
however, that the Company shall not be obligated to pay for any of the
Employee’s personal purchases and expenses at such club;
 
(c) Provision by the Company to the Employee and his dependents of the medical
and other insurance coverage provided by the Company to its other top
executives. In addition, the Company will reimburse Employee for all medical,
dental and vision care expenses incurred by the Employee and his dependents that
are not otherwise reimbursed or covered by the base health insurance plan,
provided, however, that such amount reimbursed to the Employee in any fiscal
year shall not exceed $25,000; and
 
(d) Provision by the Company of supplemental disability insurance sufficient to
provide two-thirds of the Employee’s pre-disability minimum base annual salary
for a two-year period.
 
(e) Section 409A Limitation. Any amounts payable under Sections 6(b), 6(c), 9 or
10(b)(iv) shall be paid no later than December 31 of the year following the year
in which the expenses are incurred.
 
7.           Withholding.  The Company shall deduct from all compensation
payable under this Agreement to the Employee any taxes or withholdings the
Company is required to deduct pursuant to state and federal laws or by mutual
agreement between the parties.
 
8.           Vacation.  For and during each year of the Term and any extensions
thereof, the Employee shall be entitled to reasonable paid vacation periods
consistent with his position with the Company and in accordance with the
Company’s standard policies, or as the Board may approve. In addition, the
Employee shall be entitled to such holidays consistent with the Company’s
standard policies or as the Board may approve.
 
9.           Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses in
accordance with the Company’s policies then in effect.
 
10.           Termination.
 
(a)           By the Company For Cause.  The Company may terminate the
Employee’s employment immediately for Cause upon written notice to the Employee,
in which event the Company shall be obligated only to pay the Employee that
portion of the minimum base annual salary due him through the date of
termination.  “Cause” shall mean the Employee’s (i) willful failure to perform
the material duties of his position, adhere to the lawful direction of the Board
or adhere to the lawful policies and practices of the Company, (ii) conviction
of or plea of nolo contendere involving a felony or crime of moral turpitude
under the laws of the United States or any state thereof that involves
dishonesty or is otherwise detrimental to the Company determined in Board’s good
faith, or (iii) material breach of a provision of his employment or other
written agreement including, without limitation, the Employee’s failure to fully
fund the Purchase Price by the Purchase Deadline.  Notwithstanding the
foregoing, if the occurrence of an event described in (i) through (iii) above is
capable of being cured, such occurrence shall constitute Cause only if written
notice specifying in reasonable detail the nature thereof is provided to the
Employee within ninety (90) days of the alleged event and he shall have
substantially failed to cure such event within fourteen (14) days after
receiving such notice.
 
(b)           By the Company Without Cause.  The Company may terminate the
Employee’s employment immediately without Cause by giving written notice to the
Employee.  If the Company terminates under this Section 10(b):
 
(i)           The Company shall pay the Employee all amounts owed through the
date of termination;
 
(ii)           In lieu of any further salary and bonus payments or other
payments due to the Employee for periods subsequent to the date of termination,
under this Agreement or otherwise, the Company shall pay, as severance to the
Employee, subject to the Employee executing and delivering to the Company a
release of the Company and its affiliates from all known or unknown claims at
the date of such termination based upon or arising out of this Agreement, the
Employee’s employment, or the termination thereof, in form reasonably acceptable
to the Employee (the “Release”) (provided that the Release shall be executed and
delivered on or prior to the fifty-fifth (55th) day following the date of the
Employee’s termination and shall be in the form of an effective release
agreement for which any applicable revocation period has expired), an amount
equal to (w) the product of the Employee’s minimum base annual salary in effect
as of the date of termination multiplied by the number three, payable in equal
installments in accordance with the Company’s payroll periods over the two year
period following such termination of employment, (x) the Annual Bonus that would
have been paid to the Employee in respect of the fiscal year in which the
Employee’s termination of employment occurs based upon the level of performance
actually achieved through the Employee’s date of termination, prorated based on
the number of days that the Employee was actually employed during such year, and
payable on the date on which the Company would otherwise pay bonuses but in no
event later than March 15th of the calendar year following the calendar year of
the Employee’s date of termination, (y) 50% of any unpaid Special Retention
Installment, payable on the date(s) such installment(s) would otherwise be paid
had the Employee’s employment not been terminated, and (z) the remaining 50% of
any unpaid Special Retention Installment, payable on the date(s) such
installment(s) would otherwise be paid had the Employee’s employment not been
terminated, but only if, prior to the date of termination of employment, any of
the Employee’s Class B Performance Units (as defined in the Partnership
Agreement) were converted to a time vesting schedule pursuant to Section 3.8.3
of the Partnership Agreement.  Notwithstanding the foregoing, if, at the time
the Company terminates Employee’s employment under this Section 10(b), the
Company is a reporting company under the Exchange Act (as defined below), and
the Employee is a “specified employee for purposes of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code), then any payments
under this Section 10(b)(ii) that otherwise would have been paid during the
period commencing on the date of termination and ending six months after the
last day of the calendar month in which the date of termination occurs shall be
paid on the first business day that occurs at the end of the period.
 
(iii)           Subject to the Employee’s execution, delivery and non-revocation
of the Release, the Company shall maintain in full force and effect for the
continued benefit of the Employee during the period commencing on the date of
termination and ending on the scheduled expiration of the Term then in effect
(without regard to further renewals thereof), all employee benefit plans (except
for the Company’s stock incentive plans) and programs in which the Employee was
entitled to participate immediately prior to the date of termination, provided
that the Employee’s continued participation is not prohibited under the general
terms and provisions of such plans and programs, but, if prohibited, the Company
shall, at the Company’s expense, arrange for substantially equivalent benefits
or the equivalent cash value if the Company cannot obtain post-employment
insurance coverage from any source after engaging in commercially reasonable
efforts; provided, however, that notwithstanding the foregoing, there shall only
be included, and Employee shall only be entitled to, those benefit plans or
programs that are exempt from the term “nonqualified deferred compensation plan”
under Section 409A of the Code.
 
(iv) Subject to the Employee’s execution, delivery and non-revocation of the
Release, the Company shall provide the Employee with reimbursement not to exceed
$25,000 for the reasonable costs incurred for outplacement services, provided
that such cash allowance shall apply only to those costs or obligations that are
incurred by the Employee during the twelve month period following the date of
the Employee’s termination of employment.  Such reimbursement shall be made on
the fifteenth day following the submission of each receipt to the Company
evidencing costs or obligations incurred by the Employee in connection with
outplacement activities.
 
Notwithstanding anything in Section 10(b) to the contrary, no amount shall be
payable pursuant to this Section 10(b) unless Employee has incurred a Separation
from Service (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h) by reason of a termination of the
Employee’s employment by the Company under this Section 10(b).
 
(c)           By the Employee Without Good Reason.  The Employee may resign from
employment immediately without Good Reason by giving written notice to the
Company.   If the Employee resigns under this Section 10(c), then the Company
shall not pay him any separation or severance pay or other benefit in connection
with his termination, but shall only be obligated to pay the Employee any unpaid
portion of his base salary that he earned for services he performed through his
date of termination.
 
(d)           By the Employee With Good Reason.  The Employee may resign from
employment with Good Reason by giving written notice to the Company.  If the
Employee resigns under this Section 10(d), then such resignation shall be
treated as a termination by the Company pursuant to Section 10(b).  “Good
Reason” shall mean the occurrence of any of the following events, without the
Employee’s consent, (i) a material failure by the Company to pay any
compensation owed to the Employee, (ii) a material reduction in the Employee’s
base salary or target bonus percentage, (iii) a material diminution in the
Employee’s responsibilities or authority, or (iv) the voluntary resignation of
Andrew F. Puzder as Chief Executive Officer during the period between 90 and 365
days following the occurrence of a Change of Control.  Notwithstanding the
foregoing, occurrence of the events described in (i) through (iii) above only
shall constitute Good Reason if (A) the Employee provides the Company written
notice within sixty (60) days following the occurrence of an event that
allegedly constitutes Good Reason; (B) the Company fails to substantially cure
such event within thirty (30) days after receiving such notice; and (C) the
Employee resigns within thirty (30) days following such failure to cure.  In
connection with a resignation for Good Reason on account of a Mr. Puzder’s
resignation following a Change of Control (i.e., (iv) above), such resignation
shall be deemed to be for Good Reason only where such resignation occurs during
the 90-day period commencing on the date of Mr. Puzder’s resignation.
 
(e)           Disability. If the Employee fails to perform his duties hereunder
on account of illness or other incapacity for a period of six consecutive
months, then the Company shall have the right upon written notice to the
Employee to terminate the Employee’s employment without further obligation by
paying the Employee the minimum base annual salary, without offset, for the one
year period following such termination, subject to the Employee’s execution,
delivery and non-revocation of the Release.  The Employee shall also be entitled
to additional vesting of his Class B Units to the extent provided in the
Partnership Agreement.
 
(f)           Death. If the Employee dies during the Term, then this Agreement
shall terminate immediately and the Employee’s legal representatives shall be
entitled to receive the minimum base annual salary for the one year period
following such termination, subject to the representative’s execution, delivery
and non-revocation of the Release.  The Employee shall also be entitled to
additional vesting of his Class B Units to the extent provided in the
Partnership Agreement.
 
(g)           Non-Renewal.  The Employee’s employment will terminate upon the
expiration of the Term.  If the term expires by reason of the Employee having
provided a Notice of Non-Renewal to the Company, then such termination will be
treated as a termination pursuant to Section 10(c).  If the Term expires by
reason of the Company having provided a Notice of Non-Renewal to the Employee,
then such termination will be treated as a termination pursuant to Section
10(b).
 
(h)           Effect of Termination. Termination for any reason or for no reason
shall not constitute a waiver of the Company’s rights under this Agreement nor a
release of the Employee from any obligation hereunder except his obligation to
perform his day-to-day duties as an employee.
 
(i)           Mitigation; Offset. Employee shall not be required to mitigate the
amount of any payment provided for in this Section 10 by seeking other
employment or otherwise, nor shall any compensation or other payments received
by the Employee after the date of termination reduce any payments due under this
Section 10.  However, if the Employee becomes entitled to a benefit from a
subsequent employer of the type he is then receiving under Section 10(b)(iii)
above, he shall immediately notify the Company, and the benefit he is receiving
under Section 10(b)(iii) above shall immediately terminate.
 
(j)           Certain Taxes.  Notwithstanding anything to the contrary herein,
if the Employee would retain, on an after-tax basis, a greater amount by
reducing his entitlement to any amounts payable under or outside of this
Agreement that are described in Section 280G(b)(2)(A)(i) of the Code as a result
of the transactions contemplated by the Merger Agreement to the extent necessary
to avoid any portion of any such payment being treated as a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, then his entitlement will
be so reduced.  Furthermore, if at any time following the consummation of the
transactions contemplated by the Merger Agreement, Employee has the right to
receive either directly or indirectly from the Company, payments or benefits
which would constitute an “excess parachute payment” under Section 280G of the
Code, and the Employee would retain, on an after-tax basis, a greater amount by
reducing his entitlement to any amounts payable under or outside of this
Agreement that are described in Section 280G(b)(2)(A)(i) of the Code to the
extent necessary to avoid any portion of any such payment being treated as a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code, then
his entitlement will be so reduced in accordance with Exhibit D.
 
11.           Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
 
12.           Confidential Information. The Employee acknowledges that in his
capacity as an employee of the Company he will occupy a position of trust and
confidence and he further acknowledges that he will have access to and learn
substantial information about the Company and its operations that is
confidential or not generally known in the industry, including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the Company’s financial position and financing arrangements. The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by the Company, nor will the Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this Section 12. Accordingly, the Employee agrees that
during the Term and at all times thereafter he will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will he utilize any
such information, either alone or with others, outside the scope of his duties
and responsibilities with the Company.
 
13.           Non-Competition During Employment Term. The Employee agrees that,
during the Term and any extensions thereof, he will devote substantially all his
business time and effort, and give undivided loyalty, to the Company, and that
he will not engage in any way whatsoever, directly or indirectly, in any
business that is competitive with the Company or its affiliates, nor solicit, or
in any other manner work for or assist any business which is competitive with
the Company or its affiliates. In addition, during the Term and any extensions
thereof, the Employee will undertake no planning for or organization of any
business activity competitive with the work he performs as an employee of the
Company, and the Employee will not combine or conspire with any other employee
of the Company or any other person for the purpose of organizing any such
competitive business activity.
 
14.           Non-Competition After Employment Term.  The Employee shall execute
on the Effective Date and be subject to the Non-Competition Agreement in the
form attached as Exhibit E.
 
15.           Return of Company Documents. Upon termination of this Agreement,
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company and shall not make or retain any copy or extract of
any such record or document.
 
16.           Improvements and Inventions. Any and all improvements or
inventions which the Employee may conceive, make or participate in during the
period of his employment shall be the sole and exclusive property of the
Company. The Employee will, whenever requested by the Company, execute and
deliver any and all documents which the Company shall deem appropriate in order
to apply for and obtain patents for improvements or inventions or in order to
assign and convey to the Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents or applications.
 
17.           Actions. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions nor will money damages adequately
compensate for such injury. It is therefore agreed between the parties that, in
the event of a breach by the Employee of any of his obligations contained in
this Agreement or the Non-Competition Agreement, the Company shall have the
right, among other rights, to damages sustained thereby, to immediately cease
any payments being made or benefits being provided pursuant to Section 10(b) and
to obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel the Employee to perform as agreed
herein.  The Company may not cease any payments being made or benefits being
provided pursuant to Section 10(b) unless written notice specifying in
reasonable detail the nature of the breach is provided to the Employee within
ninety (90) days of the alleged breach and the Employee shall have substantially
failed to have cured such breach within fourteen (14) days after receiving such
notice, unless the breach is not curable.  The Employee shall be considered to
have substantially cured the breach if he takes, or causes to have taken,
actions that result in the Company not having incurred a material detriment to
its business or reputation as a result of such breach.  The Employee agrees that
this Section 17 shall survive the termination of his employment and he shall be
bound by its terms at all times subsequent to the termination of his employment
for so long a period as Company continues to conduct the same business or
businesses as conducted during the Term or any extensions thereof. Nothing
herein contained shall in any way limit or exclude any other right granted by
law or equity to the Company.
 
18.           Amendment; Integration. This Agreement, along with the exhibits
hereto, contains, and its terms constitute, the entire agreement of the parties,
and it may be amended only by a written document signed by both parties to this
Agreement. This Agreement supersedes and replaces the Prior Employment Agreement
in its entirety, which is of no further force or effect after the Effective
Date, and, without limiting the foregoing, exclusively governs any right the
Employee may have to compensation following any termination of employment that
occurs after the Effective Date.
 
19.           Governing Law.  California law shall govern the construction and
enforcement of this Agreement and the parties agree that any litigation
pertaining to this Agreement shall be adjudicated in courts located in
California; provided that if the Company is enforcing its rights under the
restrictive covenants in a jurisdiction other than California as a result of the
Employee’s primary place of work being located other than in California (whether
as a result of the Employee or the Company relocating outside of California),
then the laws of that other jurisdiction will apply, and any litigation
pertaining to such enforcement may be adjudicated in courts located in such
jurisdiction.
 
20.           Attorneys’ Fees.  If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be paid by the other party its reasonable
attorneys’ fees as well as court costs, all as determined by the court and not a
jury.
 
21.           Severability.  If any section, subsection or provision hereof is
found for any reason whatsoever, to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
 
22.           Notices.  Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three days after being sent by United States certified mail,
postage prepaid, with return receipt requested, to the parties at their
respective addresses set for the below:
 
To the Company:
CKE Restaurants, Inc.
6307 Carpinteria Avenue, Suite A
Carpinteria, CA 93013 Attention: General Counsel
 
To the Employee:
Theodore Abajian
 


 
23.           Waiver of Breach. The waiver by any party of any provisions of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.



--------------------------------------------------------------------------------

 
1 Expressed as an absolute number

 
 
2 Expressed as an absolute number


 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
CKE RESTAURANTS, INC.
 


By: /s/ Andrew F. Puzder   
Name: Andrew F. Puzder
Title: Chief Executive Officer




APOLLO CKE HOLDINGS LP (Solely as to Section 5 and Section 10(e) and (f))
By:           Apollo CKE Holdings GP, LLC
its General Partner


By: /s/ Lance Milken   
Name: Lance Milken
Title: Vice President


 


 
EMPLOYEE


/s/ Theodore Abajian   
Theodore Abajian
 


 


 


 


 


 


 


 


 


 
[Signature Page to Abajian Employment Agreement]

 
 

--------------------------------------------------------------------------------

 